Citation Nr: 1025877	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  05-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine degenerative disc disease.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1969 to 
April 1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In March 2009, the Veteran testified at a Travel Board hearing in 
support of his claim, before the undersigned Veterans Law Judge.  
The hearing transcript is associated with the claims file.

The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability (TDIU) is 
now included as an issue in this appeal.  Once a veteran submits 
evidence of a medical disability, makes a claim for the highest 
rating possible, and submits evidence of unemployability, the 
issue of entitlement to TDIU is raised.  Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  When TDIU based on a 
disability is raised in connection with an increased rating claim 
for that disability, the Board has jurisdiction over the issue of 
TDIU because it is part of the claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-
96 (August 16, 1996).  Here, the Veteran filed a TDIU claim in 
July 2004, which was denied in an August 2005 rating decision.  
But the issue was subsequently raised during the appeal of the 
initial evaluation of the Veteran's lumbar spine disability when 
the Veteran submitted an April 2006 private medical opinion 
stating he was unemployable due to his service-connected lumbar 
spine disability.  Accordingly, the issue of entitlement to TDIU 
is raised by the record and the Board has jurisdiction because it 
is part and parcel of the increased rating claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is required prior to adjudication of the 
Veteran's claims on appeal.

Increased evaluation claim

Regarding the Veteran's claim for an increased initial evaluation 
for his service-connected lumbar spine disability, remand is 
required to obtain additional medical records and a new 
examination.  First, remand is required to obtain additional 
medical records.  VA's duty to assist the Veteran includes 
obtaining records in the custody of a Federal department or 
agency.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2) (2009).  This includes relevant Social 
Security Administration (SSA) records and VA medical treatment 
records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); 
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

At the March 2009 hearing, the Veteran reported that he received 
treatment for his lumbar spine disability at the San Francisco VA 
medical center and Santa Rosa VA outpatient clinic.  The Veteran 
also stated that 4 years prior he had been awarded SSA benefits 
based on his back disability.  The most recent medical records 
from the San Francisco and Santa Rosa VA facilities are dated 
2007.  A November 2004 letter from SSA indicates that the Veteran 
was awarded SSA benefits.  The claims file does not indicate that 
the RO attempted to obtain the SSA records.  Accordingly, remand 
is required to obtain relevant VA and SSA medical records.  

Second, remand is required to provide the Veteran with a VA 
examination.  VA's duty to assist includes providing a new 
medical examination when a veteran asserts or provides evidence 
that a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
38 C.F.R. § 3.326(a) (2009); Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  The most recent VA spine examination was in 
August 2007.  At the March 2009 Board hearing, the Veteran 
asserted that his spine had deteriorated since that time.  
Accordingly, a new examination is warranted to determine the 
current severity of his disability.

Additionally, an adequate examination must provide sufficient 
medical information for evaluation purposes.  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be 
required if the record contains insufficient medical information 
for evaluation purposes).  For disabilities of the spine, this 
includes addressing functional limitation such as weakness, 
fatigability, lack of coordination, restricted or excess movement 
of the joint, or pain on movement, and addressing whether there 
are neurological manifestations of the lumbar spine disorder.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2009); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) (holding that remand is required 
where VA examination did not consider the factors cited in 38 
C.F.R. §§ 4.40, 4.45, 4.59).  The January 2000 and July 2002 VA 
examinations did not address functional limitation.  The 
September 2004, January 2006, and August 2007 VA examiners noted 
that it was difficult or required resort to speculation to 
comment on the degree or amount of functional limitation.  Thus 
there is insufficient information for evaluation purposes 
regarding the functional limitation caused by the Veteran's 
lumbar spine disability.   

Additionally, the record is unclear regarding whether the lumbar 
spine disability causes any neurological impairment.  Beginning 
in 1998, the Veteran has consistently reported radiating back 
pain, loss of sensation in the lower extremities, and left foot 
drop.  The January 2000 and July 2002 VA examiners determined 
that the clinical examination didn't support radiculopathy or 
neurological impairment.  The September 2004 VA examiner stated 
that there could be neurological impairment due to peripheral 
neuropathy, that the left foot drop was more likely related to 
peripheral neuropathy, and that there was no definitive diagnosis 
of lumbosacral radiculopathy, although it was possible.  A 
December 2004 VA neurological consultation note indicated that 
electromyography and nerve conduction studies were consistent 
with left peroneal neuropathy with no clear evidence for L5 
radiculopathy.  The January 2006 VA examiner noted inconclusive 
neurological findings and that the Veteran's complaints were not 
consistent with radiculopathy.   A May 2005 VA medical record 
noted no clear evidence for lumbar radiculopathy.  The August 
2007 VA examiner, however, diagnosed lumbar radiculopathy.  Thus, 
there is insufficient information upon which to evaluate the 
Veteran's lumbar spine disability.  Accordingly, a new 
examination must be obtained that addresses functional limitation 
and reconciles or clearly addresses whether there are 
neurological manifestations of the lumbar spine disability. 

TDIU claim

Regarding the issue of entitlement to TDIU, remand is required 
for notice under the Veterans Claims Assistance Act of 2000 
(VCAA) and to obtain an examination.  First, the VCAA requires 
that the Veteran be provided with appropriate notice regarding 
his TDIU claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  No such notice has yet been provided.

Second, a medical examination and opinion must be obtained 
regarding the effects of the lumbar spine disability on the 
Veteran's employability.  Although an April 2006 private medical 
opinion from a chiropractor stated that the Veteran was 
unemployable due to his lumbar spine disability, it is unclear 
which medical records the examiner reviewed, the examiner 
provided no supporting rationale, and the examiner did not 
address the Veteran's educational and occupational experience.  
See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Additionally, the 
August 2007 VA spine examination noted almost full range of 
motion and the record is unclear regarding the full neurological 
and functional impairment caused by the Veteran's service-
connected lumbar spine disability.  Thus, a clarifying medical 
opinion is required.  See Friscia v. Brown, 7 Vet. App. 294 
(1995) (noting that VA may not reject a claim for TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the veteran's disabilities do not prevent him from performing 
work that produces non-marginal income).  Accordingly, the TDIU 
claim must be remanded for a medical examination and opinion. 

The Board also notes that the Veteran is currently rated as 30% 
disabling due to his various service-connected disabilities and 
10% disabling for his lumbar spine disability.  A grant of TDIU 
would therefore require extra-schedular consideration, which the 
Board may not do in the first instance.  See 38 C.F.R. § 4.16(b); 
Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that 
agency's decision concerning the Veteran's 
claim for disability benefits, including any 
medical records used to make the decision. 

2.  Contact the appropriate VA facilities, to 
include the San Francisco Medical Center and 
the Santa Rosa clinic, and obtain and 
associate with the claims file all 
outstanding records of treatment pertaining 
to the Veteran's service-connected lumbar 
spine disability.  If any requested records 
are not available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in the 
claims file.

3.  After any additional records are obtained 
and associated with the claims file, provide 
the Veteran with a neurological examination 
to determine the existence and etiology of 
neurological manifestations of his service-
connected lumbar spine disability.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated special diagnostic 
tests that are deemed necessary for an 
accurate assessment must be conducted, to 
include testing such as electromyography and 
nerve conduction studies.  The examiner must 
record all pertinent medical complaints, 
symptoms, and clinical findings, in detail.  
As to all information and opinions requested 
below, a complete rationale must be provided.  
If any opinion would require resort to 
speculation, the examiner must so state and 
provide a supporting rationale for that 
finding.

The examiner must determine whether there are 
any current neurological manifestations of 
the service-connected lumbar spine disability 
and if so, provide the appropriate diagnoses.  
The examiner must provide an opinion, after 
reviewing the medical evidence of record, 
whether the Veteran's neurological complaints 
beginning in 1998, were more or less likely 
as not neurological manifestations of the 
service-connected lumbar spine disability.  
The examiner must specifically comment on the 
findings regarding neurological impairment as 
noted in VA examinations in January 2000, 
July 2002, September 2004, February 2005, 
January 2006, and August 2007.  If the 
examiner finds that any neurological 
impairment is due to the lumbar spine 
disability, the examiner must provide an 
opinion regarding whether the impairment may 
be classified as mild, moderate, or severe.

4.  After the neurological examination has 
been conducted and the report associated with 
the claims file, provide the Veteran with an 
examination to determine the current extent 
of the orthopedic and neurological impairment 
resulting from his service-connected lumbar 
spine disability.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the examination.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must be 
conducted.  The examiner must record all 
pertinent medical complaints, symptoms, and 
clinical findings, in detail.  As to all 
information and opinions requested below, a 
complete rationale must be provided.  If any 
opinion would require resort to speculation, 
the examiner must so state and provide a 
supporting rationale for that finding.

The examiner must state whether there is any 
evidence of favorable or unfavorable 
ankylosis of the spine, and determine the 
range of motion of the Veteran's lumbar 
spine, in degrees, noting by comparison the 
normal range of motion of the lumbar spine.  
It must also be determined whether there is 
weakened movement, excess fatigability, or 
incoordination attributable to the service-
connected lumbar spine disability, expressed 
in terms of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  An 
opinion must be provided regarding whether 
any pain found in the lumbar spine could 
significantly limit functional ability during 
flareups or during periods of repeated use, 
noting the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to pain on use or during 
flareups.  It must also be noted whether the 
Veteran has intervertebral disc syndrome; if 
so, the examiner should state whether the 
Veteran experiences incapacitating episodes, 
as defined by 38 C.F.R. § 4.71, and the 
frequency and total duration of such episodes 
over the course of the past 12 months.

Finally, the examiner must provide an opinion 
as to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran is unable to secure or maintain 
substantially gainful employment solely as a 
result of his service connected lumbar spine 
disability.  The examiner must address the 
Veteran's educational and occupational 
experience.

5.  Notify the Veteran that it is his 
responsibility to report for any scheduled 
examination and to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

6.  Review the examination report to ensure 
that it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the AMC must 
implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


